NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KADVA PATIDAR 42 GAM SAMAJ,                     No.    17-56771

                Plaintiff-Appellant,            D.C. No.
                                                5:17-cv-00902-PSG-SP
 v.

COUNTY OF RIVERSIDE, a municipal                MEMORANDUM*
corporation,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                             Submitted April 8, 2019**
                               Pasadena, California

Before: PAEZ and CLIFTON, Circuit Judges, and KATZMANN,*** Judge.

      Kadva Patidar 42 Gam Samaj (“Samaj”) appeals the district court’s order

granting the County of Riverside’s motion to dismiss with prejudice. We review


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Gary S. Katzmann, Judge for the United States Court
of International Trade, sitting by designation.
de novo a district court’s dismissal for lack of subject matter jurisdiction. Jerron

West, Inc. v. Cal. State Bd. of Equalization, 129 F.3d 1334, 1337 (9th Cir. 1997).

We review “for abuse of discretion the district court’s denial of leave to amend.”

AE ex rel. Hernandez v. Cty. of Tulare, 666 F.3d 631, 636 (9th Cir. 2012). We

affirm.

      The Tax Injunction Act (“TIA”) precludes federal district court jurisdiction

where, as here, a taxpayer seeks to enjoin state or local tax collection and that

taxpayer has a “plain, speedy and efficient remedy” in state court.1 28 U.S.C.

§ 1341. The TIA’s prohibition on federal court jurisdiction includes cases where

the state or local tax is alleged to violate the federal constitution. See Jerron West,

Inc., 129 F.3d at 1336-37. California’s administrative and judicial process for

resolving tax claims meets the “plain, speedy and efficient remedy” requirement of

the TIA, even though California requires taxpayers to pay first and then challenge

the tax. California v. Grace Brethren Church, 457 U.S. 393, 416-17 (1982).

Samaj’s alleged “inability to pay the tax does not avoid the jurisdictional bar” of

the TIA. Wood v. Sargeant, 694 F.2d 1159, 1160 (9th Cir. 1982). Further, the

principle of comity has long prevented federal courts from rendering declaratory

judgments or injunctions, or hearing a damages action brought under section 1983,


1
 Samaj’s argument that the tax was a penalty or fee instead of a tax was not raised
before the district court and was therefore waived. See Smith v. Marsh, 194 F.3d
1045, 1052 (9th Cir. 1999).

                                           2
to redress an allegedly unconstitutional state tax system. See Fair Assessment in

Real Estate Ass’n v. McNary, 454 U.S. 100, 107 (1980).

      Samaj claims that a tax assessed by Riverside County violated its First

Amendment and Fourteenth Amendment rights under section 1983. This is

precisely the type of case that “Congress wrote the [Tax Injunction] Act to

address” because Samaj seeks a federal-court order enabling it to avoid paying

local taxes. Hibbs v. Winn, 542 U.S. 88, 107 (2004). The district court correctly

held that it did not have subject matter jurisdiction.

      Because the district court correctly held that it lacked subject matter

jurisdiction, any amendment of the complaint would have been futile. See Bonin v.

Calderon, 59 F.3d 815, 845 (9th Cir. 1995). Therefore, the district court did not

abuse its discretion by dismissing the complaint with prejudice.

      AFFIRMED.




                                           3